PER CURIAM.
Antoine Museau appeals the denial of his rule 3.800(a) motion to correct illegal sentence. We affirm all points, but note that, within his first issue, he claims a discrepancy between the written sentence and oral pronouncement. This court has held that the claim is not cognizable through a rule 3.800(a) motion. See Campbell v. State, 718 So.2d 886 (Fla. 4th DCA 1998). Museau’s motion was not sworn.
Consequently, we affirm the denial of relief, but without prejudice to Museau seeking relief pursuant to rule 3.850, if time allows. See Moreland v. State, 944 So.2d 485 (Fla. 4th DCA 2006); Wilbon v. State, 944 So.2d 397 (Fla. 4th DCA 2006); Renaud v. State, 901 So.2d 1032 (Fla. 4th DCA 2005), review dismissed, 926 So.2d 1241 (Fla.2006); see also Covell v. State, 891 So.2d 1132 (Fla. 4th DCA 2005). As in Wilbon, we certify conflict with Fitzpatrick v. State, 863 So.2d 462 (Fla. 1st DCA 2004), and Berthiaume v. State, 864 So.2d 1257 (Fla. 5th DCA 2004). See 944 So.2d at 397 (on rehearing).
STEVENSON, C.J., GROSS and TAYLOR, JJ., concur.